Citation Nr: 1749231	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  12-24 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 50 percent for generalized anxiety disorder (anxiety disorder).  


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to December 1975. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which continued a 50 percent rating for the Veteran's generalized anxiety disorder (claimed as schizophrenia).  
The Board notes that after the issuance of the August 2012 statement of the case, the Veteran submitted multiple requests for an extension of time to file an appeal and requests for his records so that he could offer additional evidence in September 2012, October 2012, as well as in January 2013.  The RO did not respond to the requests for extensions, but completed the Privacy Act request in February 2013.  The Veteran filed his substantive appeal (VA Form 9) in April 2013 and the RO determined that the substantive was not timely filed in a March 2014 letter.  The Veteran filed a notice of disagreement as to this finding that same month.  The RO did not issue a statement of the case as to the issue of the timeliness of the filing of the substantive appeal, but rather certified the appeal on the merits of the increased rating claim to the Board in September 2015 and informed the Veteran of such.  A September 2017 letter from the Board informed the Veteran that his appeal was formally placed on the Board's docket.  As the VA has taken actions that have led the Veteran to believe that the issue of entitlement to a higher rating for anxiety disorder was on appeal, as described above, the Board finds that it has jurisdiction over the issue.  Percy v. Shinseki, 23 Vet. App. 37 (2009) (the failure to timely file a substantive appeal does not automatically deprive the Board of jurisdiction over a claim; where VA's actions lead an appellant to believe an issue is on appeal, it has the discretion to assume jurisdiction over that issue).
 
The Board notes that the record contains statements that have not been translated into English; however, as the Board is granting the maximum 100 percent schedular rating for anxiety disorder, such action is no longer necessary.


FINDING OF FACT

For the entire appeal period, the evidence is at least evenly balanced as to whether service-connected anxiety disorder has been productive of total occupational and social impairment.
 



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a 100 percent rating for anxiety disorder, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue as is the case for anxiety disorder, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, in connection with a claim for an initial rating or increased rating, staged rating is appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran is in receipt of a 50 percent rating for anxiety disorder, pursuant to 38 C.F.R. § 4.130, DC 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 30 percent rating requires a showing of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that a veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Another factor to take into consideration is the GAF (Global Assessment of Functioning) scale, which reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  GAF scores between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

The Veteran asserts that his diagnosed anxiety disorder manifested to a degree worse than that contemplated by the 50 percent rating assigned and that he is unemployable. 

In a September 2009 VA examination related to the Veteran's initial claim for service connection for anxiety disorder, the Veteran reported he was receiving treatment from a private psychiatrist.  His treatments included oral anti-psychotics and anti-depressants, as well as individual psychotherapy.  He reported symptoms of anxiousness, crying spells, low self-esteem, loneliness, hearing voices, hallucinations, isolation, and frustration.  Examination revealed he was clean and casually dressed.  He was pacing, lethargic, and fatigued.  His speech was impoverished, soft or whispered slow, and coherent.  He was cooperative and his affect was inappropriate.  He was not able to do serial sevens or spell a word forward and backwards.  He was intact to person, place, and time.  There was no inappropriate behavior, obsessive or ritualistic behavior, panic attacks, homicidal or suicidal thoughts noted.  His remote memory was normal and his recent and immediate memory was mildly impaired.  He was diagnosed with a generalized anxiety disorder with no other mental disorders apparent.  A Global Assessment of Functioning (GAF) score of 60 was assigned.  

A November 2011 VA examination reflects the Veteran reported he feels people are following him, hears voices, has hallucinations, crying spells, isolates himself, does not interact with others, and experiences frustration.  He reported his symptoms as to feeling others were following him and sleep problems were severe and that his remaining symptoms were moderate.  The Veteran was clean and appropriately dressed; his speech was spontaneous and slow, and maintained no eye contact.  His affect was constricted, mood was anxious and depressed.  He was easily distracted.  The examiner noted the Veteran's anxiety disorder prevented him from performing household chores, shopping, engaging in sports/exercise, and driving, with slight difficulty with grooming, bathing, and moderate difficulty in traveling.  He reported he stopped driving because he got lost so easily.  His recent memory was mildly impaired.  He was described as mentally competent and in full contact with reality.  The Veteran reported that he retired in 2003.  The examiner noted the Veteran did not experience total occupational and social impairment, but that he experienced deficiencies in family and social relations, work, and mood due to his mood instability.  The examiner also concluded that his anxiety disorder resulted in reduced reliability and productivity due to his mood instability and reduced reliability and productivity.  A GAF score of 55 was provided.

In a July 2011 psychiatric examination conducted by a private psychiatrist, the psychiatrist notes the Veteran had extreme anger, hears people calling his name, laughing, and knocking on the door.  He also reported seeing shadows, having panic attacks two to three times a day, and an inability to sleep, and constant need to check the house.  He also reported frequent episodes of tremors, irritability, startled response, his panic attacks consisted of palpitations, chest pain, nausea, and dizzy spells.  The psychiatrist notes the Veteran had referential ideas and persecutory ideas, no desire to live, loss of interest in personal care or desire to shower, and feared that someone wanted to kill him.  The Veteran preferred to stay at home and he feels safe locked in his room.  He has self-depreciatory ideas and thinks of himself as being good for nothing, which makes him assume an isolationist behavior.  He also experienced strong desires to cry.  The psychiatrist further notes the Veteran had poor concentration span and could not recall what he read, and got anxious and could not finish reading.  He also could not recall where he placed objects or the last conversation he had.  He had frequent thoughts of suicide and disorientation to place.  The Veteran also experienced severe headaches, fatigues, palpitations, and episodes of lack of air.  The examiner further indicated the Veteran does not have any friends, dislikes visitors, and does not relate with neighbors and friends.  He does not interact with strangers and in stressful situations, he reacts by isolating himself.  Orientation to place was poorly preserved and to time was partially impaired, impaired immediate memory, and poorly preserved judgment.  The Veteran indicated he was married to his wife since he was twenty-three years old.  A GAF score of 50 was provided. 

Based on the above evidence, the Board finds that a rating of 100 percent is warranted for the entire period on appeal.  Id.; 38 C.F.R. §§ 4.3, 4.7.  Here, the evidence is at least evenly balanced as to whether Veteran's psychiatric symptoms cause total social and occupational impairment.  The Veteran consistently reported symptoms including paranoia and hallucinations in which he heard people calling his name and laughing or seeing shadows.  Regarding his interpersonal relationships, the Veteran has consistently described isolating behavior.  He reported that he does not have any friends and cannot relate to other people, and that he avoids social interaction with strangers.  He also indicated that he does not go shopping or travel and that he feels safe locked in his room.  The record also reflects the Veteran experiences crying spells and experienced panic attacks of up to three times a day and the Veteran also described having suicidal ideations.  The Veteran also had some difficulty with maintaining his personal hygiene and a lack of interest in doing so.

The above includes some symptoms listed in the criteria for a 100 percent rating as well as evidence indicating social impairment that is near total.  With regard to his occupational history, the Veteran reported that he retired in 2003, and the private psychiatrist indicated that the Veteran engages in isolating behavior, especially during stress.  The Veteran has also indicated that he is unable to work due to his anxiety symptoms.  

Although the September 2009 and March 2011 VA examiners provided GAF scores of 55 and 60, consistent with moderate symptoms, the July 2011 private psychiatrist assigned a GAF score of 50 and thus found that his symptoms were of a severe degree, causing significant impairment.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Further, although GAF scores are probative of the level of impairment caused by a mental disorder, it is "not dispositive of the proper level of disability."  Cline v. Shinseki, 26 Vet. App. 18, 28 (2012); Brambley v. Principi, 17 Vet. App. 20, 26 (2003) (holding that the appellant's GAF score is one factor in determining his degree of disability).  Moreover, the question of whether psychiatric symptoms fall within the criteria for particular ratings is an adjudicatory and not a medical one.  See 38 C.F.R. § 3.100(a) (2017) (delegating the Secretary's authority "to make findings and decisions  . . . as to the entitlement of claimants to benefits" to, inter alia, VA "adjudicative personnel"); 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination . . . so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").  

The evidence is, thus, approximately evenly balanced as to whether the symptoms and overall impairment caused by the Veteran's anxiety disorder more nearly approximates the criteria for a 100 percent rating for total social and occupational impairment.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a rating of 100 percent is warranted for the entire period on appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

As a 100 percent rating is being granted for the entire appeal period, discussion of an extraschedular rating is not required.  Cf. Colayong v. West, 12 Vet. App. 524, 537 (1999) ("Hence, on remand the Board is required to address an extraschedular rating for the veteran's service-connected Pott's disease if it is not rated 100% as a schedular matter").


ORDER

Entitlement to 100 percent rating for service-connected anxiety disorder is granted, subject to controlling regulations governing the payment of monetary awards.





____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


